UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 02-6290



In Re:   CARL WASHINGTON,

                                                         Petitioner.




                 On Petition for Writ of Mandamus.
                    (CR-98-825, CA-01-4249-3-19)


Submitted:   May 30, 2002                   Decided:    June 6, 2002


Before WILKINS, TRAXLER, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Carl Washington, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carl Washington petitions the court for a writ of mandamus, 28

U.S.C.   §   1651   (1994),   directing   the   district   court   to   order

discovery in a 28 U.S.C.A. § 2255 (West Supp. 2001) proceeding.

Mandamus is a drastic remedy to be used only in extraordinary

circumstances.      Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976). Consequently, the party seeking mandamus relief carries

the heavy burden of showing he has no other adequate means to

attain the relief he desires, and that his right to such relief is

clear and indisputable.       Allied Chem. Corp. v. Daiflon, Inc., 449

U.S. 33, 35 (1980) (citations omitted). Mandamus cannot be used as

a substitute for an appeal.       In re United Steelworkers, 595 F.2d

958, 960 (4th Cir. 1979).       Washington has not met the applicable

burden. Accordingly, we deny mandamus relief. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           PETITION DENIED




                                     2